Citation Nr: 9932344	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  94-30 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as chronic obstructive pulmonary disease (COPD), 
emphysema, and bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claim.

The Board remanded the case in June 1997 and August 1999 to 
schedule the veteran for a personal hearing before a Member 
of the Board.  He withdrew his request for such a hearing in 
September 1999.

Additional evidence consisting of a November 1995 statement 
from the VA Domiciliary Home of Florida was associated with 
the claims folder subsequent to the issuance of the November 
1995 supplemental statement of the case.  As this evidence is 
cumulative to the extent that it shows a diagnosis of a 
pulmonary disorder many years after service, a remand to the 
RO for the issuance of a supplemental statement of the case 
is not warranted.  38 C.F.R. §§ 19.31, 19.37 (1999); see 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) 
(a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial 
to the veteran's claim).  

The veteran has also claimed entitlement to service 
connection for back, neck, dental, sinus, and psychiatric 
disorders and residuals of exposure to radiation.  These 
claims have not yet been adjudicated and are referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  There is medical evidence of diagnoses of COPD, 
emphysema, and bronchitis.

2.  There is lay evidence of exposure to chemicals in 
service.

3.  There is no medical evidence of a nexus between a 
disease, injury, or exposure in service and any current 
pulmonary disorder.

4.  There is no evidence of continuity of pulmonary 
symptomatology from active service.

5.  The claim of entitlement to a pulmonary disorder, claimed 
as COPD, emphysema, and bronchitis, is not plausible.


CONCLUSION OF LAW

The claim for service connection for a pulmonary disorder is 
not well grounded, and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's military occupational specialty was tracked 
vehicle repairman.  His service medical records disclose no 
complaints or findings of a pulmonary disorder, including on 
separation examination in February 1965.  Examination of the 
lungs and chest was normal.  Chest film was negative.

The veteran originally claimed entitlement to service 
connection for a pulmonary disorder in June 1993.  In support 
of claim, additional evidence was obtained, including private 
medical records from South Georgia Medical Center, dated in 
1992; a VA report of general medical examination, dated in 
September 1993; VA outpatient treatment records, dated from 
1993 to 1995; and VA reports of hospitalization, dated in 
June 1993 and from May to June 1994.  Findings of emphysema 
were noted as early as January 1992 during hospitalization at 
South Georgia Medical Center.  VA treatment records show 
diagnoses of chronic bronchitis as early as May 1993; COPD as 
early as June 1993; and x-ray findings of chronic COPD with 
mild old interstitial fibrosis on VA examination in September 
1993.  The veteran was a resident at VA Domiciliary Home of 
Florida from July 1994 to April 1996, where he received 
ongoing treatment.

The veteran has also offered several lay statements on 
appeal.  For example, he has stated that he was an auto 
repair man and painter during service, which exposed him to 
toxic materials, including asbestos, napalm, cleaning 
solvents, carbon monoxide, electrolyte fumes, battery acid, 
lead and zinc "cromemate" paint, gun powder, and dust.  He 
felt that this was the direct cause of his lung disease. 


II.  Legal analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, the medical evidence of record indicates that the 
veteran currently suffers from pulmonary disorders, diagnosed 
as COPD, emphysema and bronchitis.  These disabilities were 
first diagnosed many years after service in 1992 and 1993. 
Therefore, the Board finds that there is sufficient medical 
evidence of a current disability, and the first element of a 
well-grounded claim has been satisfied.

The veteran reported that he was exposed to toxic materials, 
including asbestos, napalm, cleaning solvents, carbon 
monoxide, electrolyte fumes, battery acid, lead and zinc 
"cromemate" paint, gun powder, and dust during active 
service.  Therefore, the Board further finds that there is 
sufficient lay evidence of incurrence of an injury during 
service, and the second element of a well-grounded claim has 
been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has not 
reported experiencing continuity of pulmonary symptomatology 
since active service.  There are no medical opinions 
contained in any of the veteran's post-service medical 
records relating any current pulmonary disorder(s) to any 
inservice disease, injury, or exposure or to any post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497-98 
(1997)  (holding that, notwithstanding a showing of 
post-service continuity of symptomatology, medical expertise 
was required to relate present arthritis etiologically to 
post-service symptoms).  The statements presented by the 
veteran with respect to the date of onset and etiology of his 
current pulmonary disorder(s) are not competent as he lacks 
medical expertise and is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that any post-service pulmonary 
disorders diagnosed many years after service had their onset 
in service or are the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that this claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for a pulmonary 
disorder.  While the RO did not obtain copies of the 
veteran's Social Security Administration (SSA) records, 
additional development to obtain these records is unnecessary 
in view of the medical evidence currently of record.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under 5103(a) to assist claimant in filing his claim pertains 
to relevant evidence which may exist or could be obtained).  
There is no basis for speculating that such records would 
produce nexus evidence necessary to well ground the veteran's 
claim for service connection for a pulmonary disorder.  
Brewer v. West, 11 Vet. App. 228 (1998); see Grivois v. 
Brown, 6 Vet. App. 136, 139-40 (1994) (noting that 
"implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay those 
claims which . . . require adjudication.").  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations with regard to the veteran's claim under 
38 U.S.C.A. § 5103(a) (West 1991).



ORDER

Having found the claim not well grounded, entitlement to 
service connection for a pulmonary disorder, claimed as COPD, 
emphysema, and bronchitis, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

